DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/06/2022. 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Claims 12-13 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0021302 to Cho et al. Cho”). By this Amendment, claims 12 and {3 have been amended to include limitations from claim 1 such that claims 12 and 13 now have a scope similar to claim 1. Since claim 1 has been found to be allowable, Applicant submits that claims 12 and 13 are allowable for the same reasons as claim 1.”
Examiner’s Response: Examiner respectfully disagrees. Claim 1 was considered allowable under 35 U.S.C. 112(f) interpretation. The limitations of claims 12 and 13 are not interpreted under 35 U.S.C. 112(f) and the amendments to claims 12 and 13 are not seen to overcome Cho. Further, Claim 1 has been amended to remove interpretation under 35 U.S.C. 112(f) and are rejected under 35 USC § 102. See rejection below.

Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/06/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0021302 A1).
	
	Regarding claim 1, Cho et al. (hereafter referred as Cho) teaches an imaging apparatus (Cho, Figs. 3 and 7) comprising circuitry configured to:
	read and output a pixel signal from pixels included in a pixel region in which a plurality of pixels is arranged (Cho, Fig. 3, pixel array 310, Paragraphs 0070-0071 and 0074);
control a unit of readout set as a part of the pixel region (Cho, Fig. 4, Steps S410 and S440, Paragraphs 0072-0074, A unit of readout is considered to be a block of pixels that are read out. For example, a unit of readout may be set as the entire pixel array or may be set as an area of interest.);
set a first unit of readout that is used for reading out the pixel signal from the pixel region (Cho, Fig. 4, Step S410, Paragraph 0080, A first unit of readout is the entire pixel array.) for a recognition process that has learned training data for each of the units of readout (Cho, Fig. 4, Step S430, Paragraphs 0057-0058 and 0080);
set a second unit of readout that is used for reading out the pixel signal from the pixel region (Cho, Fig. 4, Step S440, Paragraphs 0065 and 0080-0081, A second unit of readout is the area of interest.) so as to output the pixel signal to a subsequent stage (Cho, Fig. 4, Steps S450-S460, Paragraphs 0055-0056 and 0081-0082); and
perform mediation between the first unit of readout and the second unit of readout (Cho, Fig. 4, Step S470, Paragraph 0083, Step S470 makes a determination between performing reading with the first unit of readout or the second unit of readout. This is considered to be performing mediation between the first unit of readout and the second unit of readout.), 
wherein the unit of readout set as part of the pixel region is set by the performed mediation (Cho, Fig. 4, Steps S410, S440 and S470).
Claims 11-13 are rejected for the same reasons as claim 1.

Regarding claim 3, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the circuitry is configured to perform the mediation based on a result of the recognition process (Cho, Paragraph 0085).

Regarding claim 4, Cho teaches the imaging apparatus according to claim 3 (see claim 3 analysis), wherein the circuitry is configured to select the second unit of readout in a case where the result of the recognition process indicates a recognition of a moving body (Cho, Paragraphs 0064 and 0085, An object moving into the scene selects the unit of readout of the area of interest.).

Regarding claim 6, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the circuitry is configured to perform the mediation based on the pixel signal read out from the second unit of readout (Cho, Paragraph 0085, The area of interest image data may be periodically transmitted to the cognitive circuit unit.).

Regarding claim 8, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the circuitry is configured to perform the mediation based on external information supplied from outside of the imaging apparatus (Cho, Paragraphs 0088-0089, Initial mediation may be performed by a second sensor that may be outside the housing.).

Regarding claim 10 Cho teaches the imaging apparatus according to claim 8 (see claim 8 analysis), wherein the circuitry is configured to perform the mediation based on a detection output of another sensor device supplied from the outside (Cho, Paragraphs 0088-0089, Initial mediation may be performed by a second sensor that may be outside the housing.).

Alternatively, regarding claim 8, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the circuitry is configured to perform the mediation based on external information supplied from outside of the imaging apparatus (Cho, Paragraphs 0075 and 0085,  Light creating the image of the scene is interpreted to be external information supplied from outside of the imaging apparatus.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0021302 A1) in view of Nakamura (US 2007/0070214 A1).

Regarding claim 7, Cho teaches the imaging apparatus according to claim 1 (see claim 1 analysis), wherein the circuitry is configured to select the second unit of readout (Cho, Fig. 4).
However, Choe does not explicitly state the circuitry is configured to select the second unit of readout in a case where luminance based on the pixel signal exceeds a threshold.
In reference to Nakamura, Nakamura teaches a case where luminance based on the pixel signal exceeds a threshold (Nakamura, Fig. 17, Paragraphs 0101, 0137 and 0228).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the teaching of determining if the face/pixel signal luminance exceeds a threshold performing corrections as seen in Nakamura to properly white balance a face in the image. Therefore, in the combination of Cho and Nakamura, when the area of interest is determined as a face (Cho, Paragraph 0064) and the face luminance exceeds a threshold, the circuitry is configured to select the second unit of readout in a case where luminance based on the pixel signal exceeds a threshold.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0021302 A1) in view of Kim et al. (US 2016/0140391 A1).
Regarding claim 9, Cho teaches the imaging apparatus according to claim 1 (see claim 8 analysis). However, Cho does not teach wherein the circuitry is configured to perform the mediation based on an operation mode supplied from the outside.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches wherein the circuitry is configured to select an area of interest based on an operation mode supplied from the outside (Cho, Fig. 7, Step 703, Paragraphs 0072 and 0075, User selection is interpreted as an operation mode supplied from the outside.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the teaching of allowing a user to select an area of interest as seen in Kim to allow the user to manually select the area of interest. Further, selecting the second unit of readout (area of interest) based on the user input (operation mode supplied from the outside) is seen as perform the mediation based on an operation mode supplied from the outside.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 2, prior art of record neither anticipates nor renders obvious:
“wherein the circuitry is configured to perform the mediation by a logical product of the first unit of readout and the second unit of readout.”

With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The imaging apparatus according to claim 3, wherein the circuitry is configured to select the second unit of readout in a case where the result of the recognition process indicates a recognition confidence of a threshold or less.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                             


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698